


110 HRES 813 EH: Providing for consideration of the

U.S. House of Representatives
2007-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 813
		In the House of Representatives, U.
		  S.,
		
			November 14, 2007
		
		RESOLUTION
		Providing for consideration of the
		  conference report to accompany the bill (H.R. 1429) to reauthorize the Head
		  Start Act, to improve program quality, to expand access, and for other
		  purposes.
	
	
		That upon adoption of this resolution
			 it shall be in order to consider the conference report to accompany the bill
			 (H.R. 1429) to reauthorize the Head Start Act, to improve program quality, to
			 expand access, and for other purposes. All points of order against the
			 conference report and against its consideration are waived. The conference
			 report shall be considered as read.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
